ORDER

PER CURIAM.
AND NOW, this 16th day of October, 2012, the Petition for Allowance of Appeal and the Petition to Supplement are GRANTED. The issue, as stated by Petitioner, is:
Does a lender’s use of the Uniform Act 91 Notice divest a trial court of subject matter jurisdiction and require setting aside a completed Sheriffs Sale, vacating a consent judgment, and dismissing *101a foreclosure action where any claimed defect in the notice implicates only jurisdiction based on a procedural matter, the lender had no discretion in the form of notice it used, the notice was prescribed by the PHFA consistent with express statutory authorization, and the record shows that the borrower-in-default suffered no prejudice from the lender’s use of the Uniform Act 91 Notice, received all the protections contemplated by Act 91, and waived any claim of a procedural defect concerning Act 91?
Additionally, the parties are directed to brief the following issue:
Whether the recently-enacted Homeowner Assistance Settlement Act, 35 P.S. § 1681.1 ef seq., affects our disposition. See Greenough v. Greenough, 11 Pa. 489 (1849). See also Commonwealth v. Shaffer, 557 Pa. 453, 734 A.2d 840, 843-844 (1999).